Citation Nr: 1036290	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left leg disability, to 
include the knee and ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1971 to October 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the above claim.  

The Veteran also perfected an appeal of the denial of entitlement 
to a higher rating for a hiatal hernia; however, he withdrew this 
claim from appeal in October 2008.  See 38 C.F.R. § 20.204 
(2009).

On his March 2007 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at his local RO.  However, in 
January 2010, the Veteran submitted a VA Form 21-4138 stating 
that he no longer wished to appear at a hearing and requested 
that his case be decided on the evidence of record.  As such, his 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e).


FINDING OF FACT

The Veteran did not suffer an injury to his left leg during 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left leg 
disability, to include the knee and ankle, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated April 2005 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b), as stated above.  
In light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records and VA treatment records.  The Veteran 
has not identified any additional relevant records that VA failed 
to obtain.  

No VA examination is necessary to satisfy the duty to assist in 
this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical 
examination or opinion when such is necessary to make a decision 
on a claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence for 
the Secretary to make a decision.  Id.  The statutory duty of VA 
to assist in developing disability claims does not include a duty 
to provide an appellant with medical opinions absent a showing by 
the appellant of a causal connection between the Veteran's 
disability and his military service.  38 U.S.C.A. § 5103A(a),(d); 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

Here, as discussed in more detail below, because there is no 
credible evidence of an in-service injury to the Veteran's left 
leg, the Board finds that VA is not obligated to obtain a medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Board acknowledges that the RO scheduled the Veteran for a VA 
examination in July 2005, and that the Veteran alleges that he 
never received notice that the examination has been scheduled.  
Furthermore, the Board notes that the RO appears to have 
scheduled the Veteran for a subsequent examination with the 
instructions "please evaluate SC hiatal hernia," which is in 
error as the Veteran is already service-connected for a hiatal 
hernia and is seeking service connection for a left leg and ankle 
disability.  The record also shows that the Veteran cancelled 
this examination because he felt that VA did not submit the 
proper claim.  However, as noted above, as there is no competent 
and credible evidence showing that the Veteran injured his left 
leg during service, no prejudice to the Veteran results from an 
error committed by the RO in attempting to schedule the Veteran 
for a VA examination as no examination is necessary to make a 
decision on the claim.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (per curiam) (holding that no prejudice results from 
VA's failure to provide a VA examination when there is no 
evidence in the record showing a event, injury, or disease in 
service that may be associated with the Veteran's symptoms). 

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

After the issuance of the statement of the case in January 2007, 
in October 2008 the Veteran's doctor submitted a written 
statement.  Because this statement is redundant of his earlier 
statement dated in April 2006, remand for the issuance of a 
supplemental statement of the case is not required.  See 
38 C.F.R. § 19.31.


II.  Service Connection

The Veteran contends that he fell down a flight of stairs during 
service while stationed in Germany in 1972 or 1973 and, as a 
result, sprained his ankle and twisted his knee.  He asserts that 
he has continued to have problems with his left ankle and left 
knee since that time.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a); 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Review of the Veteran's service treatment records show that he 
injured his right ankle and right foot when he fell down the 
stairs in February 1974.  He was diagnosed with a sprain and 
prescribed an ace bandage and heat treatment.  There are no other 
medical records showing treatment for a leg condition, right or 
left, in the Veteran's service treatment records.  On separation 
examination in October 1974, clinical evaluation of his lower 
extremities was normal.

VA treatment records dated from 1983 to 1984 and VA examinations 
dated August 1983, December 1984, and April 2000 revealed no 
findings of a left leg disorder.  On examination of the 
extremities in April 2000, it was noted that the Veteran had full 
range of motion and that no abnormalities of the extremities or 
musculoskeletal system were noted.  

The Veteran is currently being treated for regular complaints of 
left leg and ankle swelling and has been diagnosed with mild 
edema, a history of ulceration, small recurrent branch 
varicosities and spider veins, and venous insufficiency.  The 
first evidence of treatment for this condition in the record is a 
VA treatment record dated August 2003 showing that the Veteran 
sought treatment for swelling and ulcerations of the left leg and 
foot.  At that time he reported having symptoms for the past 
year.  VA treatment records also show that the Veteran gave a 
history of varicose veins on examination in May 2000.  He was 
also diagnosed as having osteoarthritis of the left knee in 
August 2003.

The Veteran has asserted that he injured his left leg during 
service in Germany.  
While the Veteran is competent to testify as to this injury and 
his symptoms, the Board finds that his recollection of the in-
service injury is erroneous as it is contradicted by the 
contemporaneous service treatment records showing treatment for a 
right, not left, ankle injury after falling down stairs in 1974.  
While the Board does not doubt the sincerity of the Veteran's 
belief, the credibility of his recollection is diminished by the 
amount of time that has passed since service and by the specific 
findings recorded in the service treatment records.    

The Veteran has also submitted two statements from his treating 
physician, dated in April 2006 and October 2008, indicating that 
the Veteran's current condition could be caused by deep venous 
thrombosis resulting from a fractured tibia that the Veteran 
allegedly sustained during the fall.  However, there is no 
medical evidence in the record showing that the Veteran suffered 
from a fractured tibia in service and the contemporaneous service 
treatment records show an injury to the opposite ankle.  And the 
October 1974 separation examination, dated just eight months 
after the alleged injury, revealed normal clinical evaluation of 
the lower extremities.  While a physician is competent to render 
medical opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  Here, as the 
physician's account is entirely based on the Veteran's erroneous 
recollection of his in-service injury, the opinion of the 
Veteran's physician is of no probative value. 

Therefore, as the preponderance of the competent and credible 
evidence of record indicates that the Veteran suffered from a 
right ankle injury in service (as opposed to the left ankle) and 
there is no evidence of record showing that his current left leg 
disability is related to this injury, the benefit of the doubt 
doctrine does not apply and service connection must be denied. 


ORDER

Service connection for a left leg disability, including the ankle 
and knee, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


